 TEXTILE WORKERS UNION OF AMERICA269'TextileWorkers Union of AmericaandFederation of TextileRepresentatives.Case No. 11-RC-1655.August 24, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin L. Ball, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record, the Board i finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act:All International representatives on the payroll of the TextileWorkers Union of America (TWUA) (as distinguished from itslocals and their joint boards) who serve as joint board managers(also referred to as business managers and as joint board directors),business agents, administrative personnel, administrative assistantsto industry directors, and organizers 9 but excluding all similarlyclassified employees working exclusively in Canada,4 and professionali Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Leedom,Fanning,and Brown].'We find no merit in the contentions raised by the Employer that the Internationalrepresentatives involved herein who perform the duties of joint board managers and ofadministrative personnel are managerial employees not entitled to the privileges and pro-tection of the Act, or for other reasons shouldnot be considered its employees.TheBoard had considered and rejected similar contentions with respect to business agentsand managers inInternational Ladies' Garment Workers' Union,131NLRB 111 and137 NLRB 748, and with respect to organizers and negotiators inAir Line Pilots Asso-.etatidn,International,97 NLRB 929,and inAmerican Federation of Labor and Congressof Industt tal Organizations,120 NLRB 969.Nor do we find any merit in the contentionthat these International representatives are in a position to influence policy by reason oftheir service, when elected,as delegates of subordinate bodies at the International con-vention of the Employer and for that reason should not be considered employees underthe ActSimilar contentions were raised and found without merit inInternational Ladies'Garment Workers'Union,131 NLRB 111.3Including so-called temporary organizers who are engaged for the duration of specificprojects which extend over petiods of several months to several years, with the date oftermination uncertain.SeeLloyd A.Fry Roofing Company and Volney Felt Mills, Divi-sion thereof,121 NLRB 1433, 1437.4 SeeDetroit it Canada Tuadnel Corporation,83 NLRB 727,732; cf.West India Fruitand Steamship Company,Inc,130 NLRB343, 361, overruling this case in other respects138 NLRB No. 30. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDand technical employees,' secretarial, clerical, mailing and shippingemployees, and all supervisors 6 as defined in the Act.[Text of Direction of Election omitted from publication.]5The parties stipulated to exclude as professional or technical the following categories:attorney, research director and his assistant, time-study specialists, employees in publicityand public relations including those in publication of the monthly periodical, the educa-tional director and his assistant, field auditors, administrators of the pension fund, theadministrative assistant to the president, and the legislative representative.9 The parties agreed that the following are supervisors: the two general officers of theEmployer (president and secretary-treasurer), members of the executive committee (allvice presidents and administrative vice presidents), all regional directors and industrydirectors.Also excluded as supervisors are the two supervisory administrative personnelotherwise referred to as supervisory assistants and administrative assistants to a regionaldirector,who, in their primary duty of supervising and directing organizational activitieson behalf of the regional director, responsibly direct the work of International repre-sentatives involved within the meaning of the Act.Baltimore Gas and Electric Company IandUtilityWorkersUnion of America,AFL-CIO,Petitioner.Case No. 5-RC-3724.August 24, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Louis S. Wallerstein, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the- Board finds : 21.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is a Maryland corporation engaged as a publicutility in supplying electric, gas, and steam services in and aroundBaltimore, Maryland.All but six of the Company's employees workwithin a 25-mile radius of its headquarters in Baltimore.The Em-ployer has had no collective--bargaining history with any labororganization.1The name of the Employer appears as amended at the hearing2 The Employer has requested oral argument.This request is hereby denied becausethe record and the briefs adequately present the issues and the positions of the parties138 NLRB No. 33.